Bartol, C. J.,
delivered the opinion of the Court.
This is a creditors’ bill filed by the appellants for themselves, as well as for all other creditors of Francis Lawrence, deceased, for the purpose of subjecting his real estate to the payment of his debts. It is alleged in the bill, and appears from the proof that Lawrence had not the legal estate in the lands sought to be sold ; his title as alleged, was equitable only, acquired under a contract of purchase from G-reenbury P. Sappington, who was made a party defendant. The bill alleged that Lawrence in his lifetime had contracted with Sappington for the land which is described, and had the possession of the same long before and at the time of his death, that he had paid the purchase money therefor, and was entitled to a deed of conveyance from Sappington. That they are advised the said land ought to be subjected to the payment of the debts of Lawrence, his personal estate being alleged to be insufficient.
The bill prayed a discovery from the defendant Sappington of the terms of the contract under and by which the intestate became possessed of the lands mentioned, what amount, if any, of the purchase money remained unpaid at the time of the intestate’s death ; and further prayed that the lands be sold and the proceeds be applied *142to.the payment of the balance of the purchase money, if any remained unpaid, and the remainder be applied to the payment of the debts of the deceased.
Bannon, the administrator of Lawrence, and his widow, now the wife of John Sharp, together with her present husband, and Charles M. Lawrence the only child and heir-at-law of the deceased were made parties defendants. Sappington being summoned, answered the hill, but exceptions to his answer being filed it was ruled tobe insufficient and he was required to answer further.
Afterwards, by leave of the Court, the ajrpellants filed an amended and supplemental bill, on the 2nd day of October,- 18T4. Sappington died before making further answer, and his heirs-at-law have been made parties by a bill of revivor. Further proceedings were had which need not here be noticed particularly. Proof was taken chiefly for the purpose of establishing the alleged contract of purchase by Lawrence, and the cause being submitted, the Circuit Court was of opinion that there was a failure to make out a case entitling the complainants to a specific execution of the alleged contract; both for the want of certainty of averment, and because of a failure and insufficiency of proof, and dismissed the bill.
In this decision we think there was error.
The averments contained in the original and amended and supplemental bills, we think, are sufficient if supported by the proof, to entitle the appellants to relief.
The contract of purchase by Lawrence is distinctly charged, the lands which are the subject-matter of the contract are- designated and described, and the possession of Lawrence under the contract, and his occupation thereof for a long period, and till the time of his death, as owner, with the knowledge and consent of G-reenbury P. Sapping-ton.
The only particulars in which there is a failure to state the terms of the contract of purchase, are that the price *143at which the lands were purchased, and the amount of the purchase money actually paid are not fully stated.
Ordinarily in cases of application for specific performance, the bill is filed by the purchaser, or some person in privity with him having knowledge of the terms of the contract.
In such case, Courts of equity require that the terms of the contract shall be fully and particularly stated, so that it may appear to the Court, to possess all the elements of fairness, mutuality and certainty in all its parts, without which specific execution will not be decreed. But in this case the complainants are strangers to the contract, not having full and particular knowledge of its terms. They call on Sappington the vendor for discovery which is withheld. They ought not to bo denied relief, because they have not set out in their bill fully and particularly all the terms of the contract, or alleged with certainty the amount of purchase money paid; especially where the only defects in the averments have been or may be supplied by the proof.
The evidence in the case, we think, clearly establishes the contract of purchase of the land in question by Lawrence.
This is proved by the admissions and declarations of Sappington, the vendor, testified to by the witnesses Wheat, Pumphrey, Watts and Jones. Their testimony on this point is uncontradicted ; Griffith the only witness examined for the appellees also proves that there was a contract of sale. The testimony of these witnesses is confirmed by the two receipts of Sappington for a part of the purchase money for the land, and by the mortgage to Clark dated October 19th, 1864, conveying a part of the land ; about thirty-one and a half acres, to secure a debt of $800, due from Sappington to the mortgagee. The mortgage was executed not only by Sappington and wife, but by Lawrence and wife also, who unite for the purpose of conveying their title and interest under the contract of purchase.
*144. There is no doubt or ambiguity in the evidence as to the particular parcel of land embraced in the contract, that is fully identified and described ; nor is their any doubt or question as to the, possession of Lawrence, held under, and in part execution of the contract of purchase. The price to be paid for the land is also proved to be $2500, this is proved by the testimony of Wheat and of Griffith the witness of appellee. The witness Pumphrey say he thinks the price was $2600, but appears to have no distinct knowledge as to the price to be paid.
The only point on which the proof is defective, is as to whether the whole purchase money was paid by Lawrence or whether a part of it remains unpaid aDd if any, how much remains due. As to this the parties ought to be allowed to take further proof, and also for the purpose of establishing the insufficiency of the personal estate of Francis Lawrence to pay his debts, which has not been distinctly proved.
It appears by the exhibits filed with the answer of Sappington, that after the death of Francis Lawrence, viz., on the 19th day of December 1811, Messrs. Randall and Hagner as attorneys for Sappington sold the land, or a portion of it containing about seventy-five acres, to one Joseph S. Clark for $1100. The sale is evidenced by a contract in writing signed by the attorneys and by Clark, and it further appears that- the land referred to in this contract is in Clark’s possession. It is proper that Joseph S. Clark should be made a party to these proceedings, and the bill ought to be amended for that purpose, in order that it may be determined whether Clark is a bona fide purchaser without notice of Lawrence’s equitable title, and what rights he, Clark, acquired under his said contract of purchase. No money has been paid by him, but if it should appear that he is a bona fide purchaser, his rights ought to be protected, and he ought to be allowed to pay the purchase money, which in that case would *145stand in lieu of the land, and be applied under the order of the Court to the satisfaction of the debts of Francis Lawrence, after first satisfying the balance of purchase money, if any should be found to be due, from Francis Lawrence to Gfreenbury P. Sappington.
(Decided June 19th, 1877.)
To the end that the bill may be amended as above suggested, further proof be taken, and further proceedings had, the case will be remanded under section 28, Art. 5 of the Gode, without affirming or reversing the decree of the Circuit Court.

Gase remanded.